I am in accord with the other members of the court upon all of the propositions stated in the opinion save one, which I regard as vital. The question is whether this court still has power since the passage of chapter 69, Laws 1929, to fix the day for the execution of the death sentence by electrocution, or whether the district court of the county in which the conviction has been had must perform that duty. The court holds that this court still has the power under former legislation to fix the day for the execution of the death penalty. I think that, after the Legislature passed chapter 69, Laws 1929, which is a complete system in itself for fixing the date of the execution of the death penalty and for inflicting the death penalty by electrocution, the district court must fix this date. Of course, this involves a repeal of statutes by implication, which is not favored, but, when the former statute is inconsistent with a later one, as in this case, and where the later statute furnishes a complete system in itself providing for all the details of inflicting the death penalty, it necessarily repeals the former statute, as the two cannot stand together. It is for this reason that I dissent from the opinion of the court.